ORDER

PER CURIAM.
Ernest Robison (“Defendant”) appeals from his conviction on four counts of statutory sodomy in the first degree, Section 566.0621 and one count of child molestation in the first degree, Section 566.067. The jury recommended a sentence of fifteen years for each of the statutory sodomy counts and five years on the count of child molestation. The trial court followed the jury’s recommendations and ordered the sentences to run consecutively.
Defendant claims two points on appeal, both of which seek plain error review. First, he claims that the trial court plainly erred in admitting the videotaped deposition of the forensic interviewer from the Child Advocacy Center describing her interview with M.R. and J.R. because the videotape impermissibly bolstered the children’s testimony. Second, Defend contends that the trial court plainly erred in sua sponte in informing the jury that Defendant could complete the Missouri Sex Offenders program in as little as one year because it suggested that Defendant could be paroled after serving only one year of the sentence imposed.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2000, unless otherwise indicated.